SUMMARY ORDER

Chang Kang Jiang, a citizen of the People’s Republic of China, petitions for review of a February 18, 2004 order of the BIA denying Jiang’s motion to reconsider the November 24, 2003 denial of his motion to reopen his removal proceedings. We assume familiarity with the facts, procedural history, and issues presented on appeal.
The BIA did not abuse its discretion in denying Jiang’s motion to reconsider. See Brice v. DOJ, 806 F.2d 415, 419 (2d Cir. 1986) (motion to reconsider reviewed for abuse of discretion); see also 8 C.F.R. § 1003.2(a) (decision on motion to reconsider committed to BIA’s discretion).
We lack jurisdiction to review any other order or decision made by the BIA or Immigration Judge in Jiang’s case. See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Zhao v. DOJ, 265 F.3d 83, 89-90 (2d Cir.2001).
We have considered all of Jiang’s arguments and find each of them to be without merit. The petition is DENIED.